Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1, 3-5, 7-17, 19-28 are allowed.  

Applicant’s amendment submitted on May 17, 2021 overcomes the 35 USC 112(a) rejection of claims 1-5 and 7-28 and the 35 USC 112(b) rejection of claim 22 as set forth in the Office action (OA) mailed on February 10, 2021 (“previous OA”). 

The closest prior art to the claimed invention (claim 1) is Laplanche (US 4237890).  Laplanche discloses a fastener means (fixing tape) for disposable diapers comprising a band or strip of material folded in the shape of S comprising a first zone, a central zone, and a second end zone.  Further, Laplanche discloses that at least the central zone is elastic and the sides of the second zone facing the central zone facing the central zone are coated with a pressure sensitive adhesive (abstract). 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s amendment submitted on May 17, 2021 in response to the previous OA have been fully considered. Support for claim 1 amendment can be found in the original claims 2 and 18. 

In view of applicant’s amendment, the objection to claim 26 is withdrawn. 

In view of applicant’s amendment, the rejections under the 35 USC 112(a) and the 35 USC 112(b) are withdrawn. 


   




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
June 3, 2021